DETAILED ACTION
This Office action is in response to the Amendment and Terminal Disclaimer filed on 11 March 2021.  Claims 1-14 and 21-26 are pending in the application.  Claims 15-20 have been cancelled.
This application is a continuation of application Serial No. 15/428,798, filed on 09 February 2017, now US Patent 10,157,746; which is a divisional of application Serial No. 14/928,214, filed on 30 October 2015, now US Patent 9,601,567.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,601,567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The rejection of claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Chang et al., US 9,331,074, has been overcome, since Applicant has made a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 

The rejection of claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Chang et al., US 2016/0204215, has been overcome, since Applicant has made a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person, Taiwan Semiconductor Manufacturing Co. Ltd. 

Allowable Subject Matter
Claims 1-14 and 21-26 are allowable over the prior art of record.

                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claims 1-8, none of the references of record teach or suggest a semiconductor device comprising: a first fin field-effect transistor (Fin FET) including a first fin structure extending in a first direction and a first gate structure, the first gate structure including a first gate dielectric layer formed over the first fin structure and a first gate electrode layer formed over the first gate dielectric layer and extending in a second direction perpendicular to the first direction; a second Fin FET including a wherein: the first gate structure and the second gate structure are aligned along the second direction (as shown in Fig. 10B), the first gate structure (140) and the second gate structure  (140) are separated by a separation plug (170) made of an insulating material, a first end of the first gate electrode layer is in contact with a side wall of the separation plug without interposing the first gate dielectric layer (gate dielectric layer 130) therebetween, and a second end of the first gate electrode layer opposite to the first end is separated from the interlayer dielectric layer (interlayer dielectric layer 70) by the first gate dielectric layer (gate dielectric layer 130) and is not in contact with the interlayer dielectric layer (interlayer dielectric layer 70).

Concerning claims 9-14, none of the references of record teach or suggest a semiconductor device comprising: a field effect transistor (FET) including a channel region of a semiconductor substrate and a gate structure, the gate structure including a gate dielectric layer formed over the channel region and a gate electrode layer formed over the gate dielectric layer and extending in a first direction; a first insulating layer disposed at a first end of the gate structure along the first direction; and 3Application No.16/222,641Docket No.: 095714-0879 a second insulating layer disposed at a second end of the gate structure opposite to the first end along the first direction, wherein: in a cross section along the first direction (see Fig. 10B at the first end, the gate electrode layer is in contact with a side wall of the first insulating layer (layer 170) without interposing the gate dielectric layer therebetween, and at the second end, the gate electrode layer is separated by the gate dielectric layer (gate dielectric layer 130) and is not in contact with a side wall of the second insulating layer (layer 70).

Concerning claims 21-26, none of the references of record teach or suggest a semiconductor device comprising: a first field effect transistor (FET) including a first channel region of made of a semiconductor material and a first gate structure, the first gate structure including, a first gate4Application No.16/222,641Docket No.: 095714-0879 dielectric layer formed over the first channel region, a first gate electrode layer formed over the first gate dielectric layer, and sidewall spacers; and an insulating plug made of a single layer of an insulating material, wherein the first gate electrode layer of the first gate structure is in contact with the insulating plug and the insulating plug is in contact with at least one of the sidewall spacers, and the insulating plug has a curved portion convex toward the first gate electrode in plan view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose finFETs in which gate structures are separated by a separation plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822